
	

116 HR 277 : Access to Sufficient Capital for Everyone in Natural Disaster areas Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 277
		IN THE SENATE OF THE UNITED STATES
		July 16, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To adjust collateral requirements under the Small Business Act for disaster loans, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Access to Sufficient Capital for Everyone in Natural Disaster areas Act of 2019 or the ASCEND Act of 2019. 2.Collateral requirements for disaster loans under the Small Business Act (a)Amendment to the RISE After Disaster Act of 2015Section 2102 of the RISE After Disaster Act of 2015 (Public Law 114–88) is amended—
 (1)by striking subsections (b) and (c); and (2)by striking (a) In general.—.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as though enacted as part of the RISE After Disaster Act of 2015.
			
	Passed the House of Representatives July 15, 2019.Cheryl L. Johnson,Clerk
